Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 3-7) in the reply filed on 12/23/2021 is acknowledged.

Applicant's election with traverse of Species I (claim 5) in the reply filed on 12/23/2021 is acknowledged.  The traversal is on the ground(s) that the Office failed to establish an undue burden is placed upon the Examiner by having to examine both of these purported species of claim 5 & 6.  This is not found persuasive because searching for a step of detecting the unacceptable rate of packaging material breaks including one of the following not the same as searching for a step for including both:
-detection of an excessive number of packaging material breaks (Species I, claim 5);
-detection of multiple consecutive wrap cycles (Species II, claim 6).
Searching for both mentioned detections step would definitely burden the examination.
The requirement is still deemed proper and is therefore made FINAL.

 	Further, in respect to the amended claims filed on 12/23/2021, making other initially filed independent claims (claims 1, 10, and 14), to now being dependent from claim 3, would still be distinguish over the elected Group II (claims 3-7).
	Each of the previously distinguished groups claims 1, 10, and 14, are referring to different species than the elected group of claim 3.

	Species of claim 1, referring to a step of initiating a wrap cycle and determining a number of layers of packaging material to be applied to the load during the wrap cycle;
	Species of claim 10, referring to a step of controlling a dispense rate of the material dispenser during a relative rotation based at least in part on a wrap force parameter, and in response to a roll change, temporarily and automatically adjust the wrap forcer parameter used;
	Species of claim 14, referring to a step of detecting a roll change, and in response to the detection a self-calibrating the load wrapping apparatus by selecting initial values for the wrap force.
	While the elected invention of claim 3, is referring to a step of controlling a dispense rate of the material dispenser and monitoring the packaging material breaks, adjusting the wrap force parameter in response to monitoring for packaging material breaks.
	Therefore, the amended claims 1, 10, 14 to be dependent from the elected claim 3, are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 3-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lancaster et al. (U.S. Pub. No. 2009/0178374).
	Regarding claim 3: Lancaster discloses a method of controlling a load wrapping apparatus of the type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support, the method comprising: 
 	controlling a dispense rate of the packaging material dispenser during the relative rotation based at least in part on a wrap force parameter; monitoring for packaging material breaks during the relative rotation; andPage 2 of 9 Application No. 16/278,554Reply to Restriction of November 1, 2021MR Ref: ZT645-19207dynamically and automatically adjusting the wrap force parameter in response to monitoring for packaging material breaks, see for example (paragraph 0021; 

“…sensing a film break during a wrapping cycle may include providing relative rotation between a film dispenser and a load to dispense film to be wrapped around the load.  The method may also include sensing an actual speed of an idle roller as the film is dispensed.  The method may further include comparing the actual speed of the idle roller to an expected speed of the idle roller.  The method may also include determine that the film has broken when the actual speed differs from the expected speed by a selected amount.”).

 	Regarding claim 4: wherein dynamically and automatically adjusting the wrap force parameter includes adjusting the wrap force parameter to reduce a wrap force applied to a load in response to detecting an unacceptable rate of packaging material breaks over a plurality of wrap cycles, see for example (paragraph 0044; via sensor assembly 128);
	Regarding claim 5: wherein detecting the unacceptable rate of packaging material breaks includes detecting an excessive number of packaging material breaks over the plurality of wrap 
7. (Original) The method of claim 3, wherein dynamically adjusting the wrap force parameter includes adjusting the wrap force parameter to increase a wrap force applied to a load in response to detecting a rate of packaging material breaks over a plurality of wrap cycles below a threshold, see for example (paragraph 0101 and/or or 0103, “If break detection is carried out…the value for F may be selectively adjusted to control the sensitivity of control system 160”; “The number of missed pulses that will signify a packaging material break may be selectively adjusted”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, they are referring to steps of controlling and adjustment of the packaging material in respect to the wrapped load.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731